


110 HCON 434 IH: Condemning the recent religious violence in

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 434
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Akin (for
			 himself, Mr. Wolf,
			 Mr. Pitts,
			 Mr. McGovern, and
			 Mr. McCotter) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Condemning the recent religious violence in
		  India and calling on the Government of India to stop the violence and address
		  its root causes.
	
	
		Whereas India is the largest democracy in the world, with
			 a Constitution that provides for the protection of religious freedom and the
			 fundamental rights of all citizens;
		Whereas the United States respects and admires the
			 commitment of India’s present government and Prime Minister Manmohan Singh to
			 preserve pluralism and religious diversity in India;
		Whereas the murder of Swami Laxmananand Saraswati was a
			 hideous act of violence;
		Whereas an act of violence should never lead to violent
			 retribution or mob governance;
		Whereas recent violence in the state of Orissa has
			 resulted in the deaths of significant number of Christians and Hindus, the
			 burning of churches, Christian institutions and homes, and has forced tens of
			 thousands of Christians to flee their homes;
		Whereas the violence in the state of Orissa continues to
			 flare and is spreading to other states such as Karnataka and Madhya
			 Pradesh;
		Whereas this is the second major outbreak of religious
			 violence against Christians since December of 2007;
		Whereas the efforts of the state governments have had
			 little effect in preventing the continuing violence;
		Whereas certain leaders belonging to the ruling parties in
			 the states are publicly encouraging such violence against Christians to create
			 animosity between the Hindus and others;
		Whereas the Supreme Court of India has ordered the state
			 government of Orissa to detail its efforts to stop the violence;
		Whereas India's National Human Rights Commission, an
			 official body, is sending a team to investigate the origins of the violence in
			 Orissa;
		Whereas the National Commission for Women has expressed
			 shock at the level of violent crimes committed towards the Christian women by
			 police forces;
		Whereas the Government of India has not moved quickly to
			 prevent further violence or address the root causes of the violence;
		Whereas maintaining the rule of law, rather than mob rule,
			 is of vital importance to building a strong democratic government; and
		Whereas it is in the interest of the Government of India
			 to prevent tension between different religious groups, promote religious
			 liberty and freedom of peaceful religious expression in India: Now, therefore,
			 be it
		
	
		That Congress—
			(1)strongly condemns the religious violence in
			 India, including the killings, rapes, and home and church destruction;
			(2)calls on the
			 Government of India to take all necessary steps to restrict the reach and
			 resources of the radical religious party elements that cause such violence
			 regularly, including the direct incitement to violence against
			 Christians;
			(3)calls on the
			 Government of India to take strong steps to prevent ongoing and future
			 violence, including the provision of adequate police protection for targets of
			 violence, and active prosecution of perpetrators of violence;
			(4)calls on the state
			 governments of India and elected bodies in all levels of government to protect
			 all their citizens regardless of their religious beliefs;
			(5)condemns the
			 implementation of any laws restricting the freedom of religion or the freedom
			 to change one’s religion, the fundamental rights in any democracy; and
			(6)urges the people
			 of India to respect all peaceful religious beliefs and live together as a model
			 to the rest of the world.
			
